Title: Enclosure In: James Lovell to Abigail Adams, 5 June 1779
From: Lovell, James
To: Adams, Abigail


1 Nankin Jacket
1 Brown Coat
1 Flannel Drawers
1 Shirt
2 Stocks
1 Pr. Thread Stockings
1 Pr. Worstead Stockings
1 Beaver Hatt
1 Straw Hatt
6 Packets of Papers
1 Raisor Case with 2 whole & 1 broken Razor
1 Letter Book, Manuscript
1 Printed Book latin
1 small Pamphlet
1 Shoe Brush
As to the Nankin Jacket it happens most accurately to fit me in the Length and Width, and, having two Pair of B——’s Breeches of that Sort made modest from the only Remnant at the Cloathiers, I have stopped the Jacket, which happens to be as much worn as the said two Articles and therefore will make a more tollerable Uniform than a new. I would have served the Worsted Hose in the same Sherriflike Manner, if I had not considered two Things. One is that they appear to be knit by a Mother or a Wife and therefore could not be replaced by me. Another is that they will exactly fit several other People as well as me, which I did not chuse to think would be the Case with the Jacket, the Materials of which can be repaid, and, if my present honest Temper of Mind continues, shall be.
The last Article invoiced will be also arrested for a Season, to keep Company with the Box.
I think the Razor Case is in Danger of like Confinement and I am sorry the Razors are not so good as my own.
